DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 09/16/2021 the Amendment has been received on 12/10/2021.
          Claims 1, 4, 5, 11 and 21 have been amended. 
          Claims 2, 3, 35-38, 41, 44 and 47 have been canceled.
          Claims 1, 4-11, 16 and 21 are currently pending in this application.

Response to Arguments

3.       Applicant’s arguments, see pages 5-7, filed on 12/10/2021, with respect to claims 1-11, 16, 21, 35-38, 41, 44 and 47 have been fully considered and are persuasive. The appropriate claims have been amended in order to overcome the objections and rejections provided in the previous Office action. Therefore, all of the previous objections and rejections have been withdrawn. 

Allowable Subject Matter

4.         Claims 1, 4-11, 16 and 21 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Ning et al. (US PAP 2014/0226783 A1) in view of  Engel (US PAP 2017/0273642 A1) teach a system for performing X-ray computed tomography; wherein Ning et al. teach a system for performing X-ray computed tomography (CT) imaging, the system comprising (Figs. 3A; 3B and 5; paragraph 0062-0064): 

    PNG
    media_image1.png
    414
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    554
    media_image2.png
    Greyscale

an X-ray source (102); a detector (110) for detecting X-ray radiation from the X-ray source (102); a filter grating (103) disposed between the X-ray source (102) and the detector (110) to modify an X-ray energy spectrum of the X-ray radiation into two or more spectra, wherein the filter grating is positioned closer to the X-ray source than the detector is; and an absorption grating aligned with the filter grating to selectively block at least a portion of the X-ray radiation, wherein at least one of the absorption grating and the filter grating is configured to move relative to the other during operation of the source.
          Engel discloses a system/method for grating modulation of a spectra and intensity in CT which explicitly teaches a filter grating (see Figs. 1-5; paragraphs 0038-0054) to modify an X-ray energy spectrum of the X-ray radiation into two or more spectra, wherein the filter grating (120) is positioned closer to an X-ray source (110) than a detector (150) is in order to provide

    PNG
    media_image3.png
    688
    610
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    488
    282
    media_image4.png
    Greyscale
 
user with a desired spatially modulated X-ray spectrum with improved spectral separation and reduced motion artifacts during imaging (see paragraphs 0032-0037).
            Ning et al. and Engel disclose similar methods/apparatuses for modulation of a spectra and intensity in CT but fail to explicitly teach or make obvious that the absorption grating and the filter grating oscillate relative one another, and the oscillation is synchronized with a switching frequency of the source, such that each time the source switches its voltage level, at least one of the absorption grating and the filter grating moves relative to the other as claimed in combination with all of the remaining limitations of the claim.
            Claims 4-11, 16 and 21 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
          Kohara et al. (US PAP 2012/0281811 A1) teach (see abstract; Figs. 1-6). FIG. 1 illustrates an X-ray imaging apparatus according to this embodiment. The X-ray imaging apparatus according to this embodiment includes an X-ray source (1) and a diffraction grating (3) which diffracts an X-ray from the X-ray source to form an interference pattern in which dark and light portions are arranged.

    PNG
    media_image5.png
    480
    632
    media_image5.png
    Greyscale
 The X-ray imaging apparatus also includes a shielding grating (4) in which shielding portions blocking an X-ray and transmitting portions transmitting an X-ray are arranged. In the shielding grating (4), the shielding portions and the transmitting portions are arranged in the same period and in the same period direction as the period and the period direction of an interference pattern formed by the diffraction grating (3) when an object is not placed between the X-ray source and a position where the interference pattern is formed. The X-ray imaging apparatus further includes a moving unit (12), which includes a first moving unit (6) for moving the diffraction grating and a second moving unit (7) for moving the shielding grating. The X-ray imaging apparatus further includes a length detector 8 which detects the respective movement amounts of the diffraction grating (3) and the shielding grating (4) (see abstract; Figs. 1-6; paragraphs 0027-0053).
7.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  December 23, 2021